DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 was filed after the mailing date of the Notice of Allowance on 6/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the ids provided do not affect the reasons of allowance set forth in office action
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the prior arts of record alone or in a reasonable combination discloses:
…display a second GUI, which indicates a message thread of the message application and is disposed at a location spaced from the first GUI, through the display in the AR, and based on detecting, through the at least one sensor, a first gesture of moving an avatar from the first GUI to the second GUI, display a message transmitted and received between the user device and another user device corresponding to the moved avatar through the display in the AR, and wherein the message is rendered as a 3 dimensional (3D) image.

	Regarding claim 12, none of the prior arts of record alone or in a reasonable
combination discloses:
	... render a second GUI, which is to be displayed in the AR through the first display, as a 3D image, transmit the rendered second GUI to the AR device through the second
communication circuit, detect through the at least one sensor, a first gesture of moving an avatar
from the first GUI to the second GUI, render a message transmitted and received between the
user device and another user device corresponding to the moved avatar, as a 3D image, and
transmit the rendered message to the AR device through the second communication circuit, and wherein-the second GUI indicates a message thread of the message application and is disposed at a location spaced from the first GUI.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619